UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1046


In Re:   CLAIR LOVERIDGE,

                Petitioner.




                 On Petition for Writ of Mandamus.
              (1:03-cr-00063-IMK; 1:06-cv-00006-IMK)


Submitted:   March 17, 2009                 Decided:   March 24, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Clair Loveridge, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clair       Loveridge       petitions        for    a    writ    of     mandamus

asking this court to review alleged sentencing errors by the

district court.          We conclude that Loveridge is not entitled to

mandamus relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                    In re First Fed. Sav. &

Loan    Ass’n,    860 F.2d 135,    138     (4th     Cir.      1988).         Further,

mandamus    is    a     drastic     remedy       and     should      only    be     used    in

extraordinary circumstances.              Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir.    1987).        Mandamus    may    not     be    used     as    a   substitute       for

appeal.     In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).

            The relief sought by Loveridge is not available by way

of mandamus.          Accordingly, we deny the petition for writ of

mandamus.       We dispense with oral argument because the facts and

legal    contentions      are     adequately          presented      in     the    materials

before    the    court    and     argument       would    not       aid   the     decisional

process.

                                                                          PETITION DENIED




                                             2